Citation Nr: 1022175	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU).

2.  Entitlement to a rating in excess of 40 percent for 
anatomical loss of the right eye.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches, to include as secondary to 
anatomical loss of the right eye; and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to 
November 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2002 and January 2004 rating decisions.

In a Kuly 2008 memorandum decision, the Court of Appeals for 
Veterans Claims (Court) vacated the Board's January 2007 
decision that had denied TDIU.  The Court concluded that a 
decision on TDIU should be deferred until the Veteran's other 
pending claims of entitlement to a rating in excess of 40 
percent for anatomical loss of the right eye and whether new 
and material evidence had been received sufficient to reopen 
a claim of entitlement to service connection for migraine 
headaches, to include as secondary to anatomical loss of the 
right eye, had been decided.

As discussed below, the eye and migraine claims are remanded 
per the instructions of a Joint Motion for Remand; and 
resolution of the TDIU claim will be deferred per the Court's 
instruction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The joint motion for remand was premised on the fact that VA 
did not adequately comply with 38 U.S.C.A. § 5103(a).
Specifically, the Veteran's representative argued in the 
August 2009 Joint Motion for Remand that the Veteran was not 
informed by VA that he would only be entitled to an increased 
disability rating for his right eye if he could demonstrate 
blindness in his left eye, and that merely showing that his 
right eye had worsened would not be sufficient to obtain an 
increase in benefits.  The Joint Motion implicitly argued 
that this notice error so prejudiced the Veteran that a 
remand was necessary to specifically provide the Veteran with 
such notice.

In a February 2010 letter, the Veteran's representative 
indicated that the Veteran's eye was progressing toward 
blindness, citing to a January 2006 VA treatment record which 
indicated that the Veteran had a visual field deficit in the 
left eye that was approaching the criteria for legal 
blindness, and indicating that the Veteran's last VA 
examination was in 2003.  The Veteran's representative argued 
that his left eye continues to deteriorate and that a new VA 
examination should be provided to evaluate the vision, if 
any, in the Veteran's left eye to include loss of visual 
field.

The January 2006 treatment record specifically found that the 
Veteran was not legally blind in his left eye, but it was 
noted that he was borderline blind in that his visual field 
was only slightly larger than the 20 degree limit which would 
constitute legal blindness.  However, the record added that 
the Veteran should be closely monitored; and given the 
passage of time since the last VA eye examination, the Board 
concurs that a new examination should be arranged.

With regard to the Veteran's claim of whether new and 
material evidence had been received sufficient to reopen a 
claim of entitlement to service connection for migraine 
headaches, to include as secondary to anatomical loss of the 
right eye, the Joint Motion for Remand indicated that Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006), requires that a 
Veteran be apprised of the reason that his claim was 
previously finally denied and of what evidence must be 
submitted in light thereof in order to reopen the claim.

In this case, the Veteran's claim was previously denied as it 
was found that his headaches were not caused by his time in 
service.

Given the pronouncements of the Joint Motion for Remand, a 
remand is unfortunately necessary.

Accordingly, the case is REMANDED for the following action:

        1.  Send the Veteran a letter that 
informs him:

a)  that in order to receive a 
schedular rating in excess of 40 
percent for his service-connected right 
eye, the evidence must show that he is 
blind in his left eye, and that merely 
showing that his right eye has worsened 
is not sufficient to obtain an increase 
in benefits; and

b)  that his claim of entitlement to 
service connection for a headache 
condition, to include as secondary to 
his service connected right eye 
condition, was previously denied as it 
was found that his headaches were not 
caused by his time in service; and that 
to reopen this claim evidence must be 
submitted addressing that fact.

2.  Schedule the Veteran for a VA eye 
examination.  The examiner should 
specifically determine the visual 
acuity and peripheral field of vision 
for each eye.

3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


